           Case 1:20-cv-01776-RA Document 17 Filed 04/17/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 BRANDON H. MICHAELS,                                              DATE FILED: 4-17-20

                              Plaintiff,
                                                                     20-CV-1776 (RA)
                         v.
                                                                          ORDER
 ADEE DREXLER AND INFINITY
 CREATIVE AGENCY,
                   Defendants.



RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the joint letter and proposed case management plan filed by the

parties. The joint letter, however, does not indicate whether the parties can do without an initial

status conference at this time, as directed by the Court’s April 8th and April 9th Orders.

Accordingly, the Court presumes that the parties wish to proceed with the initial conference on

Friday, April 24, 2020 at 4:30 p.m. In light of the COVID-19 crisis, the Court will hold the

conference by telephone. The parties shall use the dial-in information provided below to call into

the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         Counsel should also review and comply with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      April 17, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
